Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, is “to account … reduction” (last line) a step, or is it merely a statement of intended use?  The term “account” (last line) is a verb, yet the quoted phrase does not start with a word that is an active verb.  What is Applicant’s intent?
	As to claim 2, the method is for “quantifying”, but the body refers to enhancing oil recover.  Such is not consistent.  Is “is used” (line 1) supposed to be read/understood as - - for use - - (a mere statement of intended use)?
	As to claim 2, “is used in … is used during” (line 1) is confusing.  Maybe delete “is used” (second occurrence)?
	As to claim 7, “concentration” in what?  The claim only refers to polymers, so concentration of the same make no sense.
	As to claim 8, “the brine salinity” lacks antecedent basis.
	As to claim 10, “the permeability” lacks antecedent basis.
	As to claim 11, is “the oil viscosity” that of all, some, or maybe none of the “oil viscosities” (of claim 5)?
	As to claim 12, “the porosity” lacks antecedent basis.  Does it relate to all, some, or maybe none of the “plurality of polymers” (of claim 5)?
	As to claim 13, “the plurality of formations” lacks antecedent basis.
As to claim 14, “the plurality of displacing fluids” lack antecedent basis.
As to claim 16, the “wherein” clause lacks antecedent basis, as it does not further define any step.  
As to claim 18, is this claim a method or apparatus?  Consider that this apparatus for “using” the method of claim 1, and is not limited to actually carrying out the step of claim 1.  Is this claim an apparatus claim or a method claim?

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18’s apparatus is for “using the method of claim 1”, and thus removes claim 1’s actual step(s).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical formula without significantly more. The claim(s) recite(s) a formula for Nce. This judicial exception is not integrated into a practical application because such merely produces a value. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no practical step/structure that employs the value (in claims 1-6,7-17,18-19); other claims (4-6,19,20) merely store values, and thus do not recite any structure that amounts to significantly more than the exception; another claim (6) potentially adds to the formula (i.e. “predict”); other claims (7-17) merely employ/call for parameters which are essentially data and thus do not recite any structure that amounts to significantly more than the exception; claims 18,19 does not recite any structure that amount to significantly more than the exception.  As such, the claims are not eligible subject matter under 35 USC 101.

Claim(s) 1,2,16,17 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Johanneses et al (“Mobilization of Remaining Oil … Wettability”, listed 1449).
As to claims 1,2, Johanneses teaches (right hand col, first page, second full paragraph) equation (1), the claimed equation.  All else in each claim is intended use for the method. 
As to claim 17, “residual oil saturation drops with increasing capillary number” (left col. First paragraph, p. 3).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johanneses et al (“Mobilization of Remaining Oil … Wettability”, listed 1449).
As to claim 15, the Reference calculates such for oil, and either oil is known to have such flux, one of ordinary skill would make many measurements including a wide range when testing materials.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johanneses et al (“Mobilization of Remaining Oil … Wettability”, listed 1449).
As to claim 15, the Reference calculates such for oil, and either oil is known to have such flux, one of ordinary skill would make many measurements including a wide range when testing materials.



Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 is/are rejected under 35 U.S.C. 103 as being obvious over Humphry et al (“IMPACT OF WETTABILITY … CURVES”, listed 1449)
Humphry teaches (Equation (1), first paragraph, p. 2) the claimed equation, relating brine and oil.
Humphry does not refer to polymer in connection with the equation.
Humphrey teaches (last paragraph, p. 6) employing polymer in enhanced oil recovery.
As to claims 1,2, it would have been obvious to obtain the capillary number in relation with oil and polymer, as Humphrey teaches that the ratio provided by the formula allows for study of the effective recovery of oil.
As to claims 3,4,14,16,17,18,19,20, different polymers are employed in recovery, suggestive of collecting data on all.  One of ordinary skill recognizes the benefit of interpolation between different results of different variables.
As to claims 6,5,7,8,10,13,16, the collected data is employed in oil recover processes, suggestive of employing different parameters.
As to claim 9, it would have been obvious to employ rates common in oil recovery.
As to claims 11,12, such values are common in the oil recovery industry.
As to claim 15, the Reference calculates such for oil, and either oil is known to have such flux, one of ordinary skill would make many measurements including a wide range when testing materials.
As to claim 17, it’s known that “residual oil saturation drops with increasing capillary number” (left col. First paragraph, p. 3, Johanneses).
As to claim 18, the Reference provides for design of EOR processes (last paragraph, p. 6).




Claim(s) 1,2,14,17,18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wenxiang et al (“SPE 109228 Effect of the Visco … Cores”, listed 1449).
As to claims 1,2, Wen teaches (page 2, left col) an equation for Nc (capillary number), which number accounts for elastic properties that relates to residual oil saturation decrease (p. 2, right hand col., last full paragraph).  The material (polymer) is employed in flooding.
As to claims 17,18, saturation decreases with increase in capillary number (p. 2, left hand column, second to last full paragraph).  As such, such can be predicted for similar materials.

Claim(s) 3,4,5,6,8,9,10,11,12,13,14,15,16,18,19,20 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wenxiang et al (“SPE 109228 Effect of the Visco … Cores”, listed 1449).
As to claims 3,4,14,18,19,20, the polymers have different solutions (Table 3) and capillary numbers, suggestive of different polymers, or in the alternative, it’s known to employ/try different polymers suggestive of actually testing such.
As to claims 5,6,20, displacements are carried out with/on different materials at different conditions, suggestive of testing all to provide a significant/meaningful spread of information to allow for decisions.
As to claims 7-13,15,16, the values claimed are not unusual in any sense, suggestive that one of ordinary skill would test all to provide a significant/meaningful spread of information to allow for decisions.  Note was made of the “sand” (line 18 from last, p. 1, right hand col)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	
/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861